FIRST AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

 

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is
entered into effective as of April 30, 2012 by and among Smart Kids Group, Inc.,
a Florida corporation (“Parent”), SKGI Acquisition Corp., a Nevada corporation
and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and WMX Group,
Inc., a Nevada corporation (the “Company”).

 

RECITALS

 

WHEREAS, the parties are parties to that certain Agreement and Plan of Merger
dated April 30, 2012 (the “Original Agreement”);

 

WHEREAS, the Parties desire and believe it is in their best interests to amend
and restate Section 3.1of the Original Agreement as set forth herein, effective
as of the date of the Original Agreement, April 30, 2012.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.  Section 3.1 of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

Section 3.1 Manner and Basis of Converting and Exchanging Capital Stock. At the
Effective Time, by virtue of the Merger and without any action on the part of
the Company, Parent or Acquisition Corp. or the holders of any outstanding
shares of capital stock or other securities of the Company, Parent or
Acquisition Corp.:

(a)                 Acquisition Corp. Stock. Each share of common stock, par
value $0.001 per share, of Acquisition Corp. issued and outstanding immediately
prior to the Effective Time shall be converted into and become one validly
issued, fully paid and non-assessable share of capital stock, $0.001 par value
per share, of the Surviving Corporation, such that Parent shall be the holder of
all of the issued and outstanding shares of capital stock of the Surviving
Corporation following the Merger.

(b)                 Company Common Stock. Shares of Company Common Stock issued
and outstanding immediately prior to the Effective Time shall be exchanged for
the right to receive a pro-rata portion of a total of 106,084,609 shares of
Parent Common Stock.

(c)                 Treasury Stock. Notwithstanding any provision of this
Agreement to the contrary, each share of Company Capital Stock held in the
treasury of the Company and each share of Company Capital Stock, if any, owned
by Parent or any direct or indirect wholly-owned subsidiary of Parent
immediately prior to the Effective Time shall be canceled in the Merger and
shall not be converted or exchanged into the right to receive any shares of
capital stock or other securities of Parent.

(d)                 No Fractional Shares. No fractional shares of Parent Common
Stock shall be issued in, or as a result of, the Merger. Any fractional shares
of Parent Common Stock that a holder of record of Company Capital Stock would
otherwise be entitled to receive as a result of the Merger shall be aggregated.
If a fractional share of Parent Common Stock results from such aggregation, the
number of shares required to be issued to such record holder shall be rounded to
the nearest whole number of shares of Parent Common Stock.

(e)                 Anti-Dilution Clause. The Parent will ensure that following
the Effective Time, Mr. Thomas Guerriero will have a 95% non-dilutive equity
interest and Mr. Richard Shergold will have a 1% non-dilutive equity interest in
the Parent.

 

 



2. Other than as set forth herein, the terms and conditions of the Original
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as May 22,
2012.

 

COMPANY: WMX Group, Inc. By:

/s/ Thomas Guerriero

Name: Thomas Guerriero Title: CEO PARENT: Smart Kids Group, Inc. By:

 /s/ Thomas Guerriero 

Name: Thomas Guerriero Title: CEO ACQUISITION CORP.: SKGI Acquisition Corp.
By:

/s/ Richard Shergold

Name: Richard Shergold Title: President & CEO      

 

2

 



